Exhibit 10.2

TRANSITIONAL SHARED FACILITIES AND SERVICES AGREEMENT

          THIS TRANSITIONAL SHARED FACILITIES AND SERVICES AGREEMENT (this
“Agreement”), dated as of October 20, 2009, is entered into by NRDC Real Estate
Advisors, LLC, a Delaware limited company (“NRDC”) and NRDC Acquisition Corp., a
Delaware corporation (the “Company”).

          WHEREAS, the Company desires to utilize the information technology,
office space, personnel and other resources of NRDC that may be necessary or
appropriate for the Company to perform its business, and NRDC is willing to make
such personnel information technology, office space, personnel and other
resources available for the Company’s use.

          NOW, THEREFORE, in consideration of the mutual promises set forth
below, the parties hereby agree as follows:

          1.   Services Provided. During the term of this Agreement, NRDC shall
provide the Company with information technology, certain office space at 3
Manhattanville Road, Purchase, NY 10577, personnel and other resources necessary
or appropriate for the Company to perform its business (collectively, the
“Resources”).

          2.   Personnel. All NRDC personnel who provide services hereunder
shall be employees of NRDC or its affiliates, and shall not be employees of the
Company. NRDC shall provide the Company with personnel necessary for the Company
to (i) source, structure, execute and manage properties which the Company
acquires, and (ii) perform corporate operations, legal, compliance and
governance functions. The Company shall have no right to specify the actual
person or persons who will perform services for the Company under this
Agreement. Office personnel shall be advised that, while providing services to
the Company, they are to follow the directions of the officers of the Company
and are to act in the best interests of the Company.

          3.   Charges for Services.

          (a) Resources Fee. For the services rendered under this Agreement, the
Company shall pay NRDC US$7,500 (the “Resources Fee”) monthly in arrears
commencing with the month in which this Agreement was executed (with such
initial payment pro-rated based on the number of days during such quarter that
this Agreement was in effect). The parties acknowledge that the Resources Fee is
intended to compensate NRDC for the costs and expenses of its personnel and any
related overhead costs incurred in providing Resources to the Company pursuant
to this Agreement.

          (b) Office Personnel. The Company shall have no obligation to
reimburse NRDC or its affiliates for the salary, bonus, benefit and other
compensation costs of the personnel of NRDC and its affiliates who provide
services to the Company under this Agreement.

          4.   Term. The term of this Agreement shall begin as of the date
hereof and it shall extend until October 20, 2010 (the “Initial Term”). At the
expiration of the Initial Term, the term shall, at the option of the Company, be
extended for one additional year.

          5.   Miscellaneous.

          (a) All provisions of this Agreement shall be binding upon the parties
hereto, their respective successors, legal representatives and assigns. No party
shall have the right to assign all or any portion of

--------------------------------------------------------------------------------



its obligations under or interest in this Agreement, except monies which may be
due pursuant hereto, without the prior written consent of all other parties.

          (b) No waiver by any party hereto of any of its rights under this
Agreement shall be effective unless in writing and signed by an officer of the
party waiving such right. No waiver of any breach of this Agreement shall
constitute a waiver of any subsequent breach, whether or not of the same nature.
This Agreement may not be modified except by a writing signed by each of the
parties hereto.

          (c) This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof, and cancels and supersedes any
and all prior written or oral contracts or negotiations between the parties
hereto with respect to the subject matter hereof.

          (d) This Agreement and the rights and obligations of the parties under
this Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York, without regard to conflicts of law
principles thereof.

          (e) The descriptive headings of the several sections hereof are
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

          (f) Any notice, request or other communication required or permitted
in this Agreement shall be in writing and shall be sufficiently given if
hand-delivered to the applicable party at 3 Manhattanville Road Purchase, New
York 10577.

          (g) Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

[Signature Page Follows]

2

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed in their respective names by their duly authorized representatives
as of the date first above written.

 

 

 

 

 

NRDC ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Richard A. Baker

 

 

 

 

 

 

 

Name: Richard A. Baker

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

NRDC REAL ESTATE ADVISORS, LLC

 

 

 

 

 

By:

/s/ Richard A. Baker

 

 

 

 

 

 

 

Name: Richard A. Baker

 

 

 

Title: Chief Executive Officer

 

3

--------------------------------------------------------------------------------